Title: From David Humphreys to Timothy Pickering, 10 February 1783
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir,
                            Head Quarters 10th Febr’y 1783.
                        
                        I have it in charge from the Commander in Chief to acknowledge the receipt of your two letters of this date
                            addressed to him. In the country where the quarters are in general so indifferent, the climate so cold & fuel
                            (within a short distance) so plenty, The Gen’l thinks it would scarcely be necessary or proper to give a limitation to the
                            allowance of wood for the gen’l officers, especially as the quantity required will fluctuate greatly according to the
                            company they entertain, & other accidental circumstances, & as it is to be presumed they will never make
                            use of more than they have actual occasion for. As to the allowance for other officers, who are not in huts (& of
                            whom the number must be inconsiderable) he considers it an object not of sufficient magnitude to require regulation: but
                            he approves extremely the idea you suggest of regimental magazines, & will issue an order on the subject. I am
                            farther instructed to inform you, is Excellency consents that you should go to Philadelphia for the purposes you have
                            mentioned, & return at the time you have appointed, which it is his express wish & desire you will do
                            whether the money or any part of it can be obtained or not. I have the honor to be Sir &c.
                        
                            D. Humphrys A.D.C.
                        
                    